*540MEMORANDUM **
Clifford G. Birdinground appeals from the district court’s decision, following limited remands under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), and United States v. Montgomery, 462 F.3d 1067, 1069 (9th Cir.2006), that his previously imposed sentence would not be different under the advisory Guidelines. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Birdinground raises unpreserved challenges to his original sentence and also argues that the district court was biased and did not sufficiently consider the sentencing factors set forth in 18 U.S.C. § 3553(a). However, “[t]he limited remand procedure left no room for the district judge to consider new objections to the original sentence,” and our review of the district court’s decision here is limited to whether “the district judge properly understood the full scope of his discretion” under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We conclude that the record reflects that the district court “understood [its] post-Booker authority to impose a non-Guidelines sentence.” See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.